Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments received on 06/07/2022 have been acknowledged. Amendments to the claims renders moot the rejections made under 35 U.S.C. 101, 112(a), and 112(d) previously set forth in the Final Office Action mailed 04/06/2022. 

Reasons for Allowance
Claims 1, 3, 4, 10, 13, 16, 17, 19, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has claimed an anti-respiratory syncytial virus (RSV) antibodies, nucleic acid encoding the anti-RSV antibodies, pharmaceutical compositions comprising the anti-RSV antibodies, methods of making the anti-RSV antibodies, and a method for treating RSV infection in a subject comprising administering the anti-RSV antibodies. Anti-RSV antibodies are known in the prior art (see, for example, U.S. Patent No. 9,139,642). However, the anti-RSV antibody amino acid sequences of the instant claims do not appear to be obvious variants of those disclosed in the prior art. The independent claim recites that the claimed antibody comprises six fully-defined complementarity determining regions (CDRs). As evidenced by Janeway et al., artisans would know that all six CDRs confer antigen binding functions. Using these sequences artisans would be able to make a wide variety of antibody structures, such as humanized and chimeric antibodies, as well as antigen binding fragments thereof using molecular biology techniques as evidenced by US Patent 6,180,370 and Kipriyanov et al. Therefore, artisans would reasonably be able to make and use the full breadth of applicant’s inventions without undue experimentation. In view of all of the above, the instant claimed inventions have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644       
                                                                                                                                                                                                 /MICHAEL SZPERKA/Primary Examiner, Art Unit 1644